CONCURRING OPINION

                                         No. 04-08-00806-CR

                                             Ricke SONY,
                                               Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                      From the County Court at Law No. 4, Bexar County, Texas
                                      Trial Court No. 232446
                              Honorable Fred Shannon, Judge Presiding

Opinion by: Marialyn Barnard, Justice
Concurring opinion by: Sandee Bryan Marion, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 11, 2009

           I concur in the majority’s judgment; however, for the reasons set forth in my concurring

opinion in Urdiales v. State, No. 04-08-00546-CR, 2009 WL 1883932 (Tex. App.—San Antonio

July 1, 2009, pet. filed), I urge the Legislature to amend its definition of “race” because the “statutory

definition places an ordinary law-abiding person into the position of committing an offense, even

if he is otherwise observing the speed limit, simply by using his vehicle to pass another vehicle.”

Id. at *5.



                                                                 Sandee Bryan Marion, Justice



PUBLISH